DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01/31/2022 has been entered.
Response to Arguments
Applicant's arguments filed 01/31/2022 concerning the amendments have been fully considered and those amendments overcome the rejection set forth in the office action having notification date of 01/28/2022.   
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-25 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Claims 1-11 and 23:
	The prior art of record fails to teach or suggest in the context of independent claim 1 “wherein each of the one or more selected groups of fault frequency peaks is displayed in a color or a line style that is different from colors or line styles in which other spectral peaks are displayed”.
	Claims 12-17 and 24:
	The prior art of record fails to teach or suggest in the context of independent claim 12 “(g) displaying in a spectral plot on a graphic display device the one or more groups of fault frequency peaks that are identified as associated with the machine type selected”.
	Claims 18-22 and 25:
	The prior art of record fails to teach or suggest in the context of independent claim 12 “(h) displaying the energy determined in step (g) in a trend plot that is displayed on the graphic display device simultaneously with the spectral plot, wherein the trend plot covers the extended period of time”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571) 272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFERY A. BRIER
Primary Examiner
Art Unit 2613

/JEFFERY A BRIER/Primary Examiner, Art Unit 2613